UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D /A (Amendment No. 1) Under the Securities Exchange Act of 1934 DELTA OIL & GAS, INC. (Name of Issuer) Common Stock, Par Value $0.001 per share (Title of Class of Securities) 24778R308 (CUSIP Number) Ronald A. Zlatniski, 4206 Cypress Grove Lane, Greensboro, NC 27455(336) 501-2142 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 17, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨ *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D/A CUSIP No. 24778R308 Page 2 of 5 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Ronald A. Zlatniski 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 700,000 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 700,000 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 700,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o (SEE INSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.16% 14 TYPE OF REPORTING PERSON IN Page3 of 5 Item 1.Security and Issuer. This statement on Schedule 13D (“Schedule 13D”) relates to 700,000 shares of common stock, $.001 par value per share (the “Common Stock”), of Delta Oil & Gas, Inc., a Colorado corporation (the “Issuer”), whose principal executive offices are located at Suite 604-700 West Pender Street, Vancouver, British Columbia, Canada Item 2.Identity and Background. (a) This Schedule 13D is filed by Ronald A. Zlatniski,referred to herein as the “Reporting Person.” (b) The Reporting Person’s business address is 4206 Cypress Grove Lane, Greensboro, NC 27455. (c) Mr. Zlatniski manages his own personal portfolio of stocks including his holdings of Delta Oil & Gas.Mr. Zlatniski isa director and shareholder of St. Lawrence Seaway Corporation (NASDAQ: STLS). He is employed by Franklin Street Partners, a wealth management and trust company located in Chapel Hill, NC. (d) During the last five years, the Reporting Person has not been convicted in any criminal proceedings (excluding traffic violations or similar misdemeanors). (e) During the last five years, the Reporting Person has not been a party to any other civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) United States of America. Item 3. Source and Amount of Funds or Other Consideration. All shares were purchased with personal funds in retirement accounts (IRA and 401(k)) for the benefit of Mr. Ronald A. Zlatniski.Holdings and/or sales of shares have been conducted through open market transactions. Item 4. Purpose of Transaction. Shares were purchase for investment purposes. Although Mr. Zlatniski may engage management or shareholders in thefuture for the purposes of: a) Making proposals directly to shareholders or holding of special elections b) Nominating representative(s) to the Board of Delta Oil & Gas, Inc. c) Propose that Delta Oil and Gas increase the number of independent board members to fill audit and compensation committees d) Propose or oppose any merger or acquisition opportunities which may be pursued by Delta Oil & Gas in the future e) Request further disclosure of compensation, option awards, or business dealings between directors or related companies f) Request shareholder lists for the purposes of direct communication with shareholders Presently, Mr. Zlatniski has no plans with regard to such measures and has held a congenial teleconference with management on 3/8/2010 to discuss general corporate matters.Mr. Zlatniski may increase or decrease his holdings of Delta Oil and Gas common stock at anytime in private or market directed transactions. Page4 of 5 Item 5.Interest in Securities of the Issuer. (a)The Reporting Person may be deemed to be the beneficial owner of 700,000 shares of Common Stock.Those 700,000 shares represent approximately 5.16% of the 13,557,107 outstanding shares of Common Stock in Delta Oil & Gas as reported on the Company’s latest S.E.C. Form 10K filed on or about April 14, 2010. (b)The Reporting Person has the sole power to vote or to direct the vote or to dispose or to direct the disposition of 700,000 shares of Common Stock. (c)The Reporting Person sold an aggregate 42,000 shares through open market transactions in his personal retirement accounts between the dates of May 12, 2010 and May 17, 2010 at various prices between $0.14 and $0.151 per share. (d)Not applicable. (e)Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. None. Item 7.Material to be Filed as Exhibits. None. Page5 of 5 Signatures After reasonable inquiry and to the best of the knowledge and belief of the undersigned, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:May 17, 2010 /s/ Ronald A. Zlatniski Ronald A. Zlatniski
